Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the envelope of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Grammatical error in lines 1-2: “..system that which operates..”. The suggested change is: “..system that operates..”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 includes the limitation: “a maximum folded body envelope”, which is not described in the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "pivots approximately 90 degrees" in claim 1 is a relative term which renders the claim indefinite.  The term "pivots approximately 90 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what angle or range of angles is being claimed. For examination purposes it has been assumed that the limitation reads: “pivots 90 degrees”.
The term "beyond approximately 25 feet" in claim 1 is a relative term which renders the claim indefinite.  The term "beyond approximately 25 feet" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what distance or range of distances is being claimed. For examination purposes it has been assumed that the limitation reads: “beyond 25 feet”.
The term "from approximately 5000 psig to approximately 10000 psig" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "from approximately 5000 psig to approximately 10000 psig" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what pressures limit the upper and lower bounds of the pressure range. For examination purposes it has been assumed that the limitation reads: “from 5000 psig to 10000 psig”.
to approximately 500 GPM" in claims 5 and 7 is a relative term which renders the claim indefinite.  The term "to approximately 500 GPM" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what flow rate is being claimed. For examination purposes it has been assumed that the limitation reads: “to 500 GPM”.
The term "to approximately 50 GPM" in claims 6 and 7 is a relative term which renders the claim indefinite.  The term "to approximately 50 GPM" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what flow rate is being claimed. For examination purposes it has been assumed that the limitation reads: “to 50 GPM”.
The term "approximately 5000 psig" in claim 7 is a relative term which renders the claim indefinite.  The term "approximately 5000 psig" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what pressure is being claimed. For examination purposes it has been assumed that the limitation reads: “5000 psig”.
The term "to approximately 10000 psig" in claim 7 is a relative term which renders the claim indefinite.  The term "to approximately 10000 psig" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what pressure is being claimed. For examination purposes it has been assumed that the limitation reads: “to 10000 psig”.
The term "beyond approximately 1000 feet" in claim 16 is a relative term which renders the claim indefinite.  The term "beyond approximately 1000 feet" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance is .
The term "as approximately 18 inches" in claim 17 is a relative term which renders the claim indefinite.  The term "as approximately 18 inches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what length is being claimed. For examination purposes it has been assumed that the limitation reads: “as 18 inches”.
Claim 4 recites the limitation "the hazardous area" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the end effector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 and 15 recite the limitation “a nozzle assembly”. It is unclear whether or not this is in reference to the nozzle assembly of claim 1. For examination purposes it has been assumed that the limitations are in reference to the nozzle assembly of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al. (US20170259309) in view of Zilai et al. (US20170173617).
Regarding claim 1, Innes et al. teaches a hydraulically controlled, tank cleaning system that operates as an independent standalone unit (see abstract, paragraphs [0015], [0124]) comprising: an upper assembly 100 attached to a tank; a mast 70, 80 having an upper end 80 attached to the upper assembly 100, and a lower end 70; a telescoping boom 5 having a first end pivotally attached to the lower end 70 of the mast 70, 80, and a second end, the boom 5 having a retracted position and an extended position, that is capable of pivoting 90 degrees from vertical to horizontal and may extend up to and beyond 25 feet; and a nozzle assembly 40 attached to the second end of the boom 5 with the capability of traversing and elevating (see figures 1-3, 8, paragraphs [0005], [0116]-[0125]). Innes et al. does not explicitly teach that the cleaning system is programmable and used on railcar tanks. Zilai et al. teaches a cleaning system (see abstract) that may be used on railcar tanks and is programmable allowing for the automation and monitoring of the cleaning process (see paragraphs [0105]-[0106]). Since both Innes et al. and Zilai et al. teach cleaning systems it would have been obvious to one of ordinary 
Regarding claim 2, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. does not teach controls integrated using a network protocol. Zilai et al. teaches in paragraph [0107] that the controls may be integrated using network protocols so as to allow for remote control of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the system by Innes et al. may include controls integrated using a network protocol so as to allow for remote control of the system as shown to be known and conventional by Zilai et al.
Regarding claims 5-7, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. does not explicitly teach the flow rates and pressures of claims 5-7. Innes et al. teaches in the abstract, paragraphs [0002] and [0010] that the fluid jets are used to break up and liquefy in tank material. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the pressure and flow rate of the fluid jet from the nozzle assembly may be chosen so as to optimize the cleaning effect based on the particular needs of the application.
Regarding claim 15, Innes et al. and Zilai et al. together teach the limitations of claim 1.  Innes et al. teaches in figure 11b and paragraph [0120] that the nozzle assembly 40 may be connected to 
Regarding claim 19, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. teaches in paragraphs [0123]-[0124] an elevation cable 62 and pivot 63 allowing the boom 5 to be raised and lowered.
Regarding claim 20, Innes et al. and Zilai et al. together teach the limitations of claim 1. Innes et al. teaches in paragraph [0013] that telescopic fluid conduits capable of carrying low and high pressure fluid may be used to accommodate the boom extending and retracting movements.

Allowable Subject Matter
Claims 3-4, 8-14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4, 8-14, 16, 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Innes et al. (US20170259309). Innes et al. fails to teach/disclose all of the limitations of claims 3-4, 8-14, 16-18. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion

Moulder (US5518553) teaches a tank cleaning system with a plurality of rotating nozzles 270, 272 (see abstract, figures 1, 2, 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.